 


110 HJ 80 IH: Proposing an amendment to the Constitution of the United States prohibiting the penalty of death.
U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
2d Session 
H. J. RES. 80 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2008 
Ms. McCollum of Minnesota introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States prohibiting the penalty of death. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
  —
Neither the United States nor any State, nor any person acting under the authority of the United States or a State, shall impose or carry out the penalty of death. . 
 
